U. S. SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q /A (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2009 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52472 CRC CRYSTAL RESEARCH CORPORATION (Exact name ofregistrant as specified in its charter) Nevada 86-0728263 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 4952 East Encanto Street, Mesa, Arizona 85205 (Address of Principal Executive Offices) (480) 452-3301 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether theregistrant(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during thepreceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o (Not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: as of May 7, 2010 , the Registrant had outstanding 16,886,870 shares of its Common Stock, $0.001 par value. Transitional Small Business Disclosure Format (check one): Yes o No x 1 EXPLANATORY NOTE CRC Crystal Research Corporation is filing this Amendment No. 1 on Form 10-Q/A (this "Amendment") to its quarterly report on Form 10-Q, which was filed with the Securities and Exchange Commission on May 15, 2009 (the "Original Filing") to restate and reissue its financial statements for the period ended March 31, 2009 contained in the Original Filing. The previously issued statements were reviewed by Moore and Associates Chartered Accountants and Advisors whose registration was revoked in August of 2009. The financial statements as of and for the three months ended March 31, 2009 have been restated to:(1) properly record and value shares issued for services during the three months ended March 31, 2009; and (2) to accrue management salary and other expenses earned or incurred during the period. The related footnote disclosures to the financial statements that were impacted by these restatements have also been amended.The effect of the restatement is further described in note 10 to the financial statements contained in this Amendment.In addition to the restatements discussed above, this Amendment also amends the information contained in Item 2 of the Original Filing. Except as described above, no other changes have been made to the Original Filing. Except as described above, this Amendment No. 1 on Form 10-Q/A does not reflect events occurring after the filing of the Original Filing or modify or update those disclosures, including any exhibits to the Original Filing affected by subsequent events. Information not affected by the changes described above is unchanged and reflects the disclosures made at the time of the Original Filing. Accordingly, this Amendment No. 1 on Form 10-Q/A should be read in conjunction with our filings made with the Securities and Exchange Commission subsequent to the filing of the Original Filing, including any amendments to those filings. 2 CRC Crystal Research Corporation FORM 10-Q REPORT INDEX Page No. PART I.FINANCIAL INFORMATION 4 Item 1.Financial Statements (Unaudited) 4 Consolidated Balance Sheet as of March 31, 2009 and December 31, 2008 4 Consolidated Income Statement for the Three Months Ended March 31, 2009 and 2008 5 Consolidated Statements of Stockholders’ Deficit for the Three Months Ended March 31, 2009 6 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008 7 Notes to Unaudited Consolidated Financial Statements for the Three Months Ended March 31, 2009 8 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operation 16 Item 4.Controls and Procedures 18 PART II.OTHER INFORMATION 19 Item 1.Legal Proceedings 19 Item 2.Changes in Securities 19 Item 3.Defaults on Senior Securities 19 Item 4.Submission of Matters to a Vote of Security Holders 19 Item 5.Other Information 19 Item 6.Exhibits and Reports on Form 8-K 19 Signatures 19 3 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED BALANCE SHEET (Unaudited) March 31, December 31, 2009 2008 (As Restated) ASSETS Current assets Cash $ 1,015 $ 2,730 Total current assets 1,015 2,730 Total assets $ 1,015 $ 2,730 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable & accrued liabilities $ 59,220 $ 313,000 Accounts payable & accrued liabilities – related party 395,260 10,260 Advances from Shareholders 83,043 73,954 Total current liabilities 537,523 397,214 Stockholders' deficit Preferred stock, authorized 50,000,000 shares, par value $0.001, no preferred stock is outstanding - - Common Stock, par value $0.001, 450,000,000 shares authorized,14,056,870 and 13,370,270 issued and outstanding 14,057 13,370 Paid in capital 3,068,361 2,197,248 Deficit accumulated during development stage (3,618,926 ) (2,605,102 ) Total stockholders' deficit (536,508 ) (394,484 ) Total liabilities and stockholders' deficit $ 1,015 $ 2,730 The accompanying notes are an integral part of these statements 4 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENT OF OPERATIONS (Unaudited) March 22, 1993 Three Months Ended (Inception) to March 31, March 31, 2009 (As Restated) 2008 2009 (As Restated) Operating expenses General and administrative $ 967,408 $ 2,906 $ 2,347,040 Loss on sale of asset - - 7,491 Patent maintenance - 1,955 7,070 Research and development - - 331,459 Impairment of manufacturing equipment - - 826,752 Professional fees 46,416 9,428 195,085 Total expenses 1,013,824 14,289 3,714,897 Loss from operations (1,013,824 ) (14,289 ) (3,714,897 ) Other income (expenses) Other income - - 6,654 Gain on write-off of debt 230,000 Interest expense - - (140,683 ) Net loss $ (1,013,824 ) $ (14,289 ) $ (3,618,926 ) Basic and diluted loss per share $ (0.07 ) $ (0.00 ) Basic and diluted weighted average number of shares outstanding 14,009,570 12,327,449 The accompanying notes are an integral part of these statements 5 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENTS OF STOCKHOLDERS DEFICIT For the Three Months Ended March 31, 2009 (Unaudited) (As Restated) Price Issue Per Common Stock Paid in Accumulated Total Date Share Shares Amount Capital Deficit Equity Balance, December 31, 2008 13,370,270 $ 13,370 $ 2,197,248 $ (2,605,102 ) $ (394,484 ) Common shares issued for services 01/16/09 $ 0.500 30,000 30 14,970 15,000 Common shares issued for assets 02/14/09 $ 0.000 44,600 45 (45 ) - Common shares issued for services 03/01/09 $ 1.400 612,000 612 856,188 856,800 Net (Loss) (1,013,824 ) (1,148,296 ) Balance, March 31, 2009 14,056,870 $ 14,057 $ 3,068,361 $ (3,618,926 ) $ (536,508 ) On June 9, 2006 the Company exercised articles of conversion from an Arizona Corporation to a Nevada Corporation and changed its capital stock from no par value stock to a $0.001 par value, this change has been retroactively applied to this schedule. On June 10, 2006 the Company exercised a 4:1 forward stock split that has been retroactively applied to this schedule and increases the number of shares issued and thereby decreases the price per share. The accompanying notes are an integral part of these statements 6 CRC Crystal Research Corporation (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) March 22, 1993 Three Months Ended (Inception) to March 31, March 31, 2009 (As Restated) 2008 2009 (As Restated) Operating Activities: Netloss $ (1,013,824 ) $ (14,289 ) $ (3,618,926 ) Adjustments to reconcile net loss to cash: Depreciation - - 25,545 Loss on sale of asset - - 7,491 Impairment of manufacturing equipment - - 826,752 Common stock issued for service 871,800 - 1,117,550 Contributed services - - 660,000 Changes in operating assets and liabilities Accounts Payable and accrued liabilities 26,220 1,955 74,938 Accounts payable and accrued liabilities – related parties 105,000 - 395,260 Net cash used by operating activities (10,804 ) (12,234 ) (511,390 ) Investment Activities: Equipment purchase - - (17,858 ) Manufacturing equipment purchase - (214,109 ) Cash used by investment activities - - (231,967 ) Financing Activities: Net proceeds from advances from shareholders 9,089 14,284 285,500 Proceeds from Series a convertible notes - - 200,000 Proceeds from sale of common stock - - 258,872 Cash provided by financing activities 9,089 14,284 744,372 Net increase/(decrease) in cash (1,715 ) 1,950 1,015 Cash, beginning of period 2,730 500 - Cash, end of period $ 1,015 $ 2,450 $ 1,015 Supplemental Information: Interest paid $ - $ - $ 140,683 Income taxes paid $ - $ - $ - Non-Cash Activities: Loss on sale and impairment of assets $ - $ - $ 834,243 Stock issued for purchase of assets $ 45 $ 627,821 $ 627,821 Contributed capital $ - $ - $ 660,000 Stock issued to convert notes $ - $ - $ 85,000 Stock issuedto convert related-party debt $ - $ - $ 333,175 Stock issued in lieu of cash for service $ - $ 41,400 $ 245,750 The accompanying notes are an integral part of these statements 7 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE 1. GENERAL ORGANIZATION AND BUSINESS CRC Crystal Research Corporation (“CRC Arizona”) was organized in the state of Arizona on March 22, 1993.CRC Arizona had difficulty obtaining sufficient capital to maintain operations and ceased active operations in 1999.In June, 2006, CRC Arizona’s board approved a plan to reincorporate in the State of Nevada.CRC Arizona completed the reincorporation by filing of Articles of Merger with the States of Arizona and Nevada on September 21, 2006, which affected the merger of the CRC Arizona with and into CRC Crystal Research Corporation (“CRC Nevada”), a Nevada corporation.Prior to filing the Articles of Merger, CRC Nevada was a wholly-owned subsidiary of CRC Arizona.CRC Arizona and CRC Nevada shall be referred to collectively as the “Company.” The Company is a development stage company as defined by SFAS 7 and not a “Shell” Company.The Company is the licensee under a License Agreement dated September 25, 2006, with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies.The Company intends to use the rights granted under the License Agreement to develop product and services for use in energy exploration and homeland security, among other applications, and is actively seeking capital to fund the commencement of operations. NOTE2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES The relevant accounting policies and procedures are listed below. Accounting Basis The statements were prepared following generally accepted accounting principles of the United States of America consistently applied. Fiscal Year The Company operates on a December 31st fiscal year end. Earnings/(Loss) per Share The basic earnings (loss) per share is calculated by dividing the Company’s net income available to common shareholders by the weighted average number of common shares during the year. The diluted earnings (loss) per share is calculated by dividing the Company’s net income (loss) available to common shareholders by the diluted weighted average number of shares outstanding during the year. The diluted weighted average number of shares outstanding is the basic weighted number of shares adjusted for any potentially dilutive debt or equity common stock equivalents.As of March 31, 2009, the Company had 160,000 in common stock purchase warrants outstanding as common stock equivalents, respectively. These common stock warrants could potentially dilute basic Earnings Per Share (EPS) in the future but because the conversion price is in excess of the market price were not included in the computation of diluted EPS because to do so would have been anti-dilutive for the periods presented. Dividends The Company has not yet adopted any policy regarding payment of dividends. No dividends have been paid during the periods shown. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates. 8 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES - continued Property and Equipment Property and equipment are carried at cost and depreciated on a straight-line basis over their useful lives.Office Equipment is depreciated over five years.Manufacturing equipment is depreciated over ten years and is periodically reviewed for impairment.A gain or loss on disposal is included in the statement of operation net of cost and accumulated depreciation for all disposed assets.During 2004 the Company sold an asset and recorded a loss on disposition of $7,491. The net book value of manufacturing equipment at December 31, 2004 was $203,212.Because the Company had been inactive and the manufacturing equipment had been in storage for several years, the Company decided to review the equipment for impairment.It was determined that not all components were still useful.Accordingly, the Company recorded an impairment charge of $100,000 at December 31, 2005, which represented the book value of the components which the Company determined were no longer useful.As of December 31, 2006, the Company reviewed the manufacturing equipment again, and decided to fully impair the equipment, which resulted in an impairment charge of $98,931 in the year ended December 31, 2006. On March 31, 2008 the Company purchased the following crystal growth and materials purification equipment from SCT, LLC. The equipment was valued at fair market value, which is also the actual cost incurred by SCT, LLC (the predecessor related party) in the procurement and development of these assets. Because these are custom made assets, and have had minimal use, the Company believes that the replacement cost of these assets would be greater than the recorded value; as such no impairment was taken at the time of purchase.SCT, LLC agreed to accept 627,821 common shares for the assets purchased.The assets purchased follow: Asset Cost Purification Stations - Qty 3 Including Spare Parts and Materials $ Generator Converters - Qty 2 Gas Cabinet Total $ The Company expected to install and put these purchased assets into production by December 31, 2008.However, because of the unexpected delays (about six months) in the compliance process allowing the beginning of the funding process, the Company was unable to put these assets into production by year end resulting in the requirement to consider impairment.FAS 144, paragraph 7 states that “An impairment loss shall be recognized only if the carrying amount of the long-lived asset is not recoverable and exceeds its fair value.”Paragraph 8 states that, “A long-lived asset shall be tested for recoverability whenever events or changes in circumstances indicate that its carrying amount may not be recoverable.” In considering impairment, the Company determined to first establish the viability of the assets and the reasonableness of the booked value.It had Ken Knierim, President of Kengineering Technical Services conduct a third party evaluation of these assets.The evaluation established that the assets are viable and that the replacement value has appreciated.The Company also obtained a quote from the original manufacturer of the equipment that established the replacement cost to be in excess of the booked value. There have been no significant changes in the viability and booked value of the assets that would require impairment.However, because the assets were developed and held by a predecessor company for several years without being put into production, the question arises as to when the assets will be put into production and therefore recoverable?Because the timing of the installation and operation of the equipment is dependent on the Company’s ability to raise the necessary funds impairment is suggested.Accordingly, the Company has fully impaired these assets to be compliant with current accounting practices. Income Taxes The provision for income taxes is the total of the current taxes payable and the net of the change in the deferred income taxes. Provision is made for the deferred income taxes where differences exist between the period in which transactions affect current taxable income and the period in which they enter into the determination of net income in the financial statements. 9 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE2. SUMMARY OF SIGNIFICANT ACCOUNTING PRACTICES - continued Outstanding Warrants As of March 31, 2009 the Company has 160,000 outstanding warrants to purchase common stock.See Note 4 for details. Advertising The Company expenses advertising as incurred.There have been no advertising expense since inception. Research and Development The Company follows the policy of expensing research and development costs in the period incurred. The Company incurred $0.00 during the year ended December 31, 2008 and $331,459 from inception through March 31, 2009. NOTE 3. GOING CONCERN The accompanying financial statements have been prepared assuming that the Company will continue as a going concern, which contemplates the realization of its assets and the liquidation of its liabilities in the normal course of business.However, the Company has never generated revenues, has accumulated a loss of $3,618,926 during its development stage, and currently lacks the capital to pursue its business plan.This raises substantial doubt about the Company’s ability to continue as a going concern.The financial statements do not include any adjustments that might result from this uncertainty. Management’s Plan Management plans to seek funding from its shareholders and other qualified investors to pursue its business plan. NOTE 4. STOCKHOLDERS’ EQUITY Common Stock The Company is authorized to issue 450,000,000 shares of common stock, par value $0.001 per share, and 50,000,000 shares of preferred stock, par value $0.001 per share.As of December 31, 2006, there were 10,659,449 shares of common stock outstanding, and no shares of preferred stock outstanding.On June 10, 2006, the Company affected a four for one stock split.All share amounts herein are adjusted to give effect to the stock split. On December 3, 2007 the Company registered 4,000,000 common shares and 2,000,000 options to purchase common shares under an S-8 Non-Qualified Stock Compensation Plan to assist in the acquisition of services and provide incentives for employees as it executes its business plan of which zero shares have been issued or committed.The Form S-8 was subsequently withdrawn. The Company did not issue any shares of common stock in 2005. The Company issued 6,979,844 shares of common stock in 2006 in the following transactions: · On June 10, 2006, the Company issued 469,844 shares of common stock to the CEO as a result of his exercise of an option to purchase such shares at $0.0025 per share, or $1,175.The purchase price was paid by the cancellation of indebtedness from the Company to the CEO in an equal amount. · On June 10, 2006, the Company issued 400,000 shares of common stock to the CEO as a result of his exercise of an option to purchase such shares at $0.25 per share, or $100,000.The purchase price was paid by the cancellation of indebtedness from the Company to the CEO in an equal amount. · On June 10, 2006, the Company issued 5,800,000 shares of common stock to the CEO in satisfaction of $232,000 of indebtedness from the Company to CEO, or $0.04 the trading price of the shares on the date of issuance of per share. 10 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE 4. STOCKHOLDERS’ EQUITY - continued Common Stock - continued · On June 10, 2006, the Company issued 300,000 shares of common stock to six unrelated parties for services rendered to the Company.The shares were valued at the trading price of the shares on the date of issuance of $0.04 per share. · On September 30, 2006, the Company issued 10,000 shares of common stock to an unrelated person for services rendered to the Company.The shares were valued at $0.04 per share. The Company issued 1,668,000 shares of common stock during the period ended December 31, 2007 as follows: · On June 15, 2007 the Company issued 1,050,000 common shares at the trading price of the shares on the date of issuance of $0.01 for professional consulting services of $10,500. · On October 1, 2007 the Company issued 440,000 common shares to four board members for services in lieu of cash at $0.05 per share or $22,000 and 178,000 common shares at $0.05 per share to convert accounts payable of $8,900. The Company issued 1,042,821 shares of common stock during the period ended December 31, 2008 as follows: · On March 31, 2008 the Company issued 627,821 common shares to acquire certain crystal growth and material purification assets valued at $627,821 from SCT, LLC.The assets were valued at the actual cost to the predecessor related party and the number of shares issued are the number of shares negotiated. · On June 4, 2008 the company issued 300,000 common shares at $0.05 for consulting services of $15,000; 110,000 Common Shares at $0.05 for $5,500 executive compensation and 5,000 common shares at $0.05 for $250 bookkeeping services. The Company issued 686,600 shares of common stock during the three month period ended March 31, 2009 as follows: · On January 16, 2009, the Company issued 30,000 shares of common stock for accounting services.The transaction was valued at $0.50 per share using the valuation of the company obtained in the prior period. · On February 14, 2009, the Company issued 44,600 shares of common stock to acquire certain assets from Company’s Chief Executive Officer.The assets were determined to have a fair market value of $0 and the transaction was valued at par. · On March 1, 2009, the Company issued 550,000 shares of common stock to the Company’s Board of Directors and 62,000 shares of common stock for professional services. Both of these transactions were valued at the closing price of the shares on the date of issuance of $1.40 per share. On January 22, 2008 the company entered in to a consulting agreement with Mirador Consulting Inc. (Mirador) for Investor Relations consulting.The Company issued 300,000 restricted common shares to Mirador upon execution of the agreement.Subsequently, the agreement was nullified and Mirador provided notice that the certificate was returned, however the Company has not yet received the certificate.Accordingly, the company has affected an administrative hold on the stock until the certificate is received. Warrants and Options Information relating to warrant activity during 2007 and 2008 follows: Total Warrants outstanding at December 31, 2006 Less:Warrants Exercised - Less: Warrants Expired - Total Warrants outstanding at December 31, 2007 Less:Warrants Exercised - Less: Warrants Expired ) Total Warrants outstanding at December 31, 2008 On March 31, 2009 the Company had warrants outstanding for the purchase of an aggregate of 160,000 shares of its Common Stock, which are summarized in the table below. Warrants Exercise Expiration Outstanding Price Date $ 8-Apr-2011 Total All exercise prices and share amounts have been adjusted to account for a 4:1 stock split affected on June 10, 2006. 11 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE 5. RELATED PARTY PAYABLES License Agreement with Single Crystal Technologies, Inc. On September 25, 2006, the Company entered into a License Agreement with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies. SCT is owned by the Company’s CEO.Under the License Agreement, the Company is obligated to pay SCT a license fee of $50,000 when it raises at least $500,000 in capital.In addition, the Company will be obligated to pay SCT royalties in varying percentages based on the revenues received from products that incorporate the technology licensed to the Company under the License Agreement.In the event the Company fails to commence the production of products incorporating the technology licensed under the License Agreement within two years of the date of the Agreement, SCT may terminate the License Agreement at its option. The terms of the License agreement also obligates the Company to pay all the patent filing and maintenance fees associated with all the patents held and new patents developed by SCT, Inc.The agreement also grants to the Company exclusive rights to use any patents and patent improvements developed by either SCT or the Company during the license period. During the year ended December 31, 2007 the actual costs paid by a related party on behalf of the Company is $18,000 for legal fees associated with patent improvement and maintenance related to the license agreement. During the year ended December 31, 2008 the Company paid an additional $7,070 in patent maintenance fees. Advances from Shareholder As of March 31, 2009, Dr. Pandelisev has provided short term operating capital to the company in the amount of $83,043.These are non-interest bearing demand loans. NOTE 6. PROVISION FOR INCOME TAXES The Company provides for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes. SFAS No. 109 requires the use of an asset and liability approach in accounting for income taxes. SFAS No. 109 requires the reduction of deferred tax assets by a valuation allowance if, based on the weight of available evidence, it is more likely than not that some or all of the deferred tax assets will not be realized.The total deferred tax asset is $592,939 as of March 31, 2009 which is calculated by multiplying a 22% estimated tax rate by the cumulative NOL of $2,695,175 the total valuation allowance is a comparable $592,939 .The NOL from continuing operations for the year ended December 31, 2008 does not include the $627,821 impairment expense. The provision for income taxes for the period ended March 31, 2009 and the year ended December 31, 2008 is calculated by applying the statutory rate of 22% to the income/(loss) from continuing operations and deducting appropriate taxes and allowances as follows: March 31, December 31, Deferred Tax Asset $ 592,939 $ 369,897 Valuation Allowance (592,939 ) (369,897 ) Current Taxes Payable - - Income Tax Expense $ - $ - 12 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE 6. PROVISION FOR INCOME TAXES- continued Below is a chart showing the operating losses from continuing operations and the years in which they will expire. Year Amount Expiration $ - - YTD 2009 1,013,824 Total $ 2,695,175 NOTE 7. USE OF PATENTS LICENSE, COMMITMENTS AND CONTINGENCIES On September 25, 2006, the Company entered into a License Agreement with Single Crystal Technologies, Inc. (“SCT”), under which the Company holds a non-exclusive, worldwide license to use and employ certain intellectual property rights (Patents) owned by SCT to manufacture, use and sell scintillation crystals, well logging assemblies, scintillation crystal plate assemblies and gamma camera plate assemblies. SCT is owned by Kiril A. Pandelisev, the Company’s sole officer and director.Under the License Agreement, the Company is not obligated to pay SCT the license fee of $50,000 until it raises at least $500,000 in capital.However, the Company is obligated to pay certain patent filing and maintenance fees as described below as part of cost of the license.The Company has not recorded a liability to SCT for the $50,000 because it is uncertain at this time that the Company will be able to raise sufficient capital to trigger the obligation to make this payment. The terms of the License agreement also obligate the Company to pay all the patent filing and maintenance fees associated with all the patents held and new patents developed by SCT, Inc.The agreement also grants to the Company exclusive rights to use any patents and patent improvements developed by either SCT or the Company during the license period. During the year ended December 31, 2007 the actual costs paid by a related party on behalf of the Company is $18,000 for legal fees associated with patent improvement and maintenance fees related to the license agreement. During the year ended December 31, 2008 the Company paid actual patent maintenance costs of $7,070. In addition, the Company will be obligated to pay SCT royalties in varying percentages based on the revenues received from products that incorporate the technology licensed to the Company under the License Agreement.The License Agreement remains in force until the expiration of the last patent licensed by SCT to CRC. 13 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE8. THE EFFECT OF RECENTLY ISSUED ACCOUNTING STANDARDS Below is a listing of the most recent accounting pronouncements issued by the Financial Accounting Standards Board (FASB) and their effect on the Company. In April 2009, the FASB issued FSP No. FAS 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly” (“FSP FAS 157-4”).FSP FAS 157-4 provides guidance on estimating fair value when market activity has decreased and on identifying transactions that are not orderly.Additionally, entities are required to disclose in interim and annual periods the inputs and valuation techniques used to measure fair value.This FSP is effective for interim and annual periods ending after June 15, 2009.The Company does not expect the adoption of FSP FAS 157-4 will have a material impact on its financial condition or results of operation. In October 2008, the FASB issued FSP No. FAS 157-3, “Determining the Fair Value of a Financial Asset When the Market for That Asset is Not Active,” (“FSP FAS 157-3”), which clarifies application of SFAS 157 in a market that is not active.FSP FAS 157-3 was effective upon issuance, including prior periods for which financial statements have not been issued.The adoption of FSP FAS 157-3 had no impact on the Company’s results of operations, financial condition or cash flows. In December 2008, the FASB issued FSP No. FAS 140-4 and FIN 46(R)-8, “Disclosures by Public Entities (Enterprises) about Transfers of Financial Assets and Interests in Variable Interest Entities.”This disclosure-only FSP improves the transparency of transfers of financial assets and an enterprise’s involvement with variable interest entities, including qualifying special-purpose entities.This FSP is effective for the first reporting period (interim or annual) ending after December 15, 2008, with earlier application encouraged.The Company adopted this FSP effective January 1, 2009.The adoption of the FSPhad no impact on the Company’s results of operations, financial condition or cash flows. In December 2008, the FASB issued FSP No. FAS 132(R)-1, “Employers’ Disclosures about Postretirement Benefit Plan Assets” (“FSP FAS 132(R)-1”).FSP FAS 132(R)-1 requiresadditional fair value disclosures about employers’ pension and postretirement benefit plan assets consistent with guidance contained in SFAS157.Specifically, employers will be required to disclose information about how investment allocation decisions are made, the fair value of each major category of plan assets and information about the inputs and valuation techniques used to develop the fair value measurements of plan assets. This FSP is effective for fiscal years ending after December15, 2009.The Company does not expect the adoption of FSP FAS 132(R)-1 will have a material impact on its financial condition or results of operation. In September 2008, the FASB issued exposure drafts that eliminate qualifying special purpose entities from the guidance of SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities,” and FASB Interpretation 46 (revised December 2003), “Consolidation of Variable Interest Entities− an interpretation of ARB No. 51,” as well as other modifications.While the proposed revised pronouncements have not been finalized and the proposals are subject to further public comment, the Company anticipates the changes will not have a significant impact on the Company’s financial statements.The changes would be effective March 1, 2010, on a prospective basis. In June2008, the FASB issued FASB Staff Position EITF 03-6-1, Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities, (“FSP EITF 03-6-1”). FSP EITF 03-6-1 addresses whether instruments granted in share-based payment transactions are participating securities prior to vesting, and therefore need to be included in the computation of earnings per share under the two-class method as described in FASB Statement of Financial Accounting Standards No.128, “Earnings per Share.” FSP EITF 03-6-1 is effective for financial statements issued for fiscal years beginning on or after December15, 2008 and earlier adoption is prohibited. We are not required to adopt FSP EITF 03-6-1; neither do we believe that FSP EITF 03-6-1 would have material effect on our consolidated financial positionand results of operations if adopted. NOTE9. SUBSEQUENT EVENTS On April 8, 2009 the Company entered into an equity line of credit agreement or equity drawdown facility with Auctus Private Equity Fund, LLC as a possible source of funding.The agreement included a $5,000 fee payable to Auctus upon closing of the first Drawdown. 14 CRC Crystal Research Corporation (A Development Stage Company) NOTES TO UNAUDITED FINANCIAL STATEMENTS (March 31, 2009 and December 31, 2008) NOTE 10. RESTATEMENT On August 27, 2009, the PCAOB revoked the registration of the Company’s prior auditors, Moore & Associates Chartered. The Company was notified by the SEC that, due to the revocation, a re-audit of the Company’s financial statements for the year ended December 31, 2008 would be required. On December 4, 2009, the Company’s independent registered public accounting firm informed the registrant that, as a result of the re-audit of the Company’s financial statements for the year ended December 31, 2008, material errors in its previously issued financial statements as of and for the three month period ended March 31, 2009, had been identified.These misstatements require that the financial statements as of and for the three month period ended March 31, 2009 be restated. Below is a summary of the changes made to the financial statements previously filed as of and for the three months ended March 31, 2009. As of March 31, 2009 As Originally Reported Adjustments As Restated Cash 1,015 1,015 Accounts payable and accrued expenses (30,070 ) (29,150 ) [1], [2] (59,220 ) Accounts payable and accrued expenses – related parties - (395,260 ) (395,260 ) Advances from shareholders (83,043 ) (83,043 ) Preferred stock - - Common stock (13,370 ) (687 ) [5], [6] (14,057 ) Additional paid-in capital (2,197,248 ) (871,113 ) [5], [6] (3,068,361 ) Retained earnings/(accumulated deficit) 2,322,716 1,296,210 3,618,926 THREE MONTHS ENDED March 31, 2009 As Originally Reported Adjustments As Restated General and administrative expenses 5,608 961,800 [4], [6] 967,408 Professional fees 7,936 38,480 [1], [5] 46,416 Net Loss 13,544 1,000,280 1,013,824 Net loss per common share $ (0.00 ) $ (0.07 ) $ (0.07 ) Weight average common shares outstanding 13,037,287 639,300 13,676,587 Adjustment Entry Description for December 31, 2008 [1 ] Accrue legal fees incurred in the current period that remain unpaid at March 31, 2009. [2 ] Accrue legal fees incurred in prior periods that remain unpaid at March 31, 2009. [3 ] Accrue management salaries earned in prior periods that remain unpaid at March 31, 2009 [4 ] Accrue management salaries earned in the current period that remain unpaid at March 31, 2009 [5 ] To record shares issued for services during the three months ended March 31, 2009 [6 ] To record shares issued to directors for compensation during the three months ended March 31, 2009 15 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations. Disclosure Regarding Forward Looking Statements This Quarterly Report on Form 10-Q includes forward looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (“Forward Looking Statements”). All statements other than statements of historical fact included in this report are Forward Looking Statements. In the normal course of its business, the Company, in an effort to help keep its shareholders and the public informed about the Company’s operations, may from time-to-time issue certain statements, either in writing or orally, thatcontain or may contain Forward-Looking Statements. Although the Company believes that the expectations reflected in such Forward Looking Statements are reasonable, it can give no assurance that such expectations will prove to have been correct. Generally, these statements relate to business plans or strategies, projected or anticipated benefits or other consequences of such plans or strategies, past and possible future, of acquisitions and projected or anticipated benefits from acquisitions made by or to be made by the Company, or projections involving anticipated revenues, earnings, levels of capital expenditures or other aspects of operating results. All phases of the Company operations are subject to a number of uncertainties, risks and other influences, many of which are outside the control of the Company and any one of which, or a combination of which, could materially affect the results of the Company’s proposed operations and whether Forward Looking Statements made by the Company ultimately prove to be accurate. Such important factors (“Important Factors”) and other factors could cause actual results to differ materially from the Company’s expectations are disclosed in this report. All prior and subsequent written and oral Forward Looking Statements attributable to the Company or persons acting on its behalf are expressly qualified in their entirety by the Important Factors described below that could cause actual results to differ materially from the Company’s expectations as set forth in any Forward Looking Statement made by or on behalf of the Company. PLAN OF OPERATION There are many types of Crystals that the Company could produce for many different markets.Initially, the Company plans to raise funds to develop the manufacturing capability to produce sodium iodide crystals for two specific markets:homeland security and energy exploration.In both cases, initial marketing inquiries indicate that the Company will be able to sell significant quantities of the crystals if it can develop the manufacturing capability. Furthermore, Dr. Pandelisev has conducted substantial research and development into the manufacture of sodium iodide crystals, and believes his innovative process has the greatest advantages over the Bridgman-Stockbarger Method in terms of productivity and quality in the production of sodium iodide crystals.In addition, in both cases, the market is dominated by one supplier that is charging and receiving monopoly pricing for its crystals. Prototype development of sodium iodide crystals, with the proper scintillation properties, using the Company’s innovative method has been successful with respect crystals up to 4 inches by 6 inches by 1 inch thick.Each application requires crystals of a specific size and shape.There will be some research and development expense necessary to adapt the licensed technology to produce larger crystals, but management believes it will not be significant. The Company plans to invest $500,000 in equipment to become production ready, and an additional $1.25 million in years two and three. However, the required capital investment will depend greatly on the success of the Company’s marketing efforts in both industries. To become production ready and commence initial production, the Company estimates it will need 13 employees, none of whom are currently employed by the Company.The Company expects that it will need 16 employees in year 2 and 35 employees in year 3, although the actual number will depend greatly on the success of the Company’s marketing efforts in both industries. 16 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations - continued RESULTS OF OPERATIONS Results of Operations for the Three Months ended March 31, 2009 and 2008 Revenues.The Company did not generate any revenues in the three months ended March 31, 2009 or 2008.In the 1990’s, the Company raised capital to finance its entry into the business of manufacturing crystals using technology developed by Dr. Kiril A. Pandelisev, but the Company was unable to commence active production.The Company has recently renewed its efforts to enter the business of manufacturing crystals, which includes signing a new license agreement to utilize the underlying technology.However, the Company will not be able to enter the business, and generate revenues, until it has raised capital. Operating Expenses.The Company incurred operating expenses of $1,013,824 and $14,289 in the three months ended March 31, 2009 and 2008, respectively. The increase of $999,535 versus the 2008 period is primarily attributable to common stock issued to Company directors for services ($850,000) and the accrual of management salaries of $105,000 during the 2009 period (no such salary accrual was necessary in the 2008 period). The operating expenses that the Company is currently incurring are not indicative of the level of expenses that will be incurred if the Company is successful at raising capital and commencing actual operations. Net Loss.The Company generated a net loss of $(1,013,824) in the three months ended March 31, 2009 compared to a net loss of $(14,289) in the three months ended March 31 , 2008.The Company does not believe that its financial results for 2009 or 2008 are indicative of the financial results it will achieve in future periods. Liquidity and Capital Resources As of March 31, 2008, the Company had negative net working capital of $(536,508) compared to a negative net working capital of $(394,484) at December 31, 2008.At March 31, 2009, all of the Company’s current liabilities consisted of loans payable to Dr. Pandelisev, accrued liabilities for professional fees or accrued salaries payable to management . The Company's operations to date have been concentrated on the development of proprietary technology for homeland security applications.Through 2008, the Company funded its working capital needs primarily through the issuance of convertible notes, common stock in private placements and loans from Dr. Pandelisev.As a part of its growth strategy, however, the Company requires greater working capital to fund the costs of developing the capability to manufacture its products.The Company is currently exploring other avenues for additional financing in order to enable the Company to expedite the implementation of its business plan and achieve profitability. Going Concern Qualification The Company's independent auditors have included an explanatory paragraph in their report on the December 31, 2008 financial statements discussing issues which raise substantial doubt about the Company's ability to continue as a going concern.The going concern qualification is attributable to the Company's historical operating losses, the Company's lack of cash reserves and capital, and the amount of capital which the Company projects it needs to achieve profitable operations.The Company has not resolved the issues that caused the auditors to include the explanatory report. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements that are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to investors. 17 Item 4.Controls and Procedures. Disclosure Controls and Procedures Our management has evaluated, with the participation of our principal executive officer and principal financial officer, the effectiveness of our disclosure controls and procedures (as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended (“Exchange Act”)) as of March 31, 2009.Disclosure controls and procedures are controls and procedures designed to reasonably ensure that information required to be disclosed in our reports filed under the Exchange Act, such as this quarterly report, is recorded, processed, summarized and reported within the time periods specified in the SEC’s rules and forms.Disclosure controls and procedures include, without limitation, controls and procedures designed to ensure that information required to be disclosed in our reports filed under the Exchange Act is accumulated and communicated to our management, including our CEO and CFO, or persons performing similar functions, as appropriate, to allow timely decisions regarding required disclosure.Our disclosure controls and procedures include some, but not all, components of our internal control over financial reporting.Based on this evaluation, the principal executive officer and principal financial officer concluded that our disclosure controls and procedures were not effective as of March 31, 2009 due to an existing material weakness in our internal control over financial reporting as discussed below. Change in Internal Control over Financial Reporting In our annual report on Form 10-K for the fiscal year ended December 31, 2008, management identified a material weakness due to: (1) lack of a functioning audit committee due to a lack of a majority of independent members and a lack of a majority of outside directors on our board of directors, resulting in ineffective oversight in the establishment and monitoring of required internal controls and procedures; (2) inadequate segregation of duties consistent with control objectives; and (3) ineffective controls over period end financial disclosure and reporting processes. Management believes that this material weakness did not have an effect on our current financial results due to the limited amount of transactions.However, management believes that this material weakness could result in a material misstatement in our financial statements in future periods. There were no changes in our internal control over financial reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act) that occurred during the fiscal quarter ended March 31, 2009, that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting.However, as discussed above, we have identified a material weakness in our internal control over financial reporting. Plan for Remediation In an effort to remediate the identified material weaknesses and other deficiencies and enhance our internal controls, we have initiated, or plan to initiate, the following series of measures: We will create a position to segregate duties consistent with control objectives and will increase our personnel resources and technical accounting expertise within the accounting function when funds are available to us.We also plan to appoint one or more independent members to our board of directors who shall be appointed to an audit committee.This will result in a fully functioning audit committee who will undertake the oversight in the establishment and monitoring of required internal controls and procedures. We anticipate that these initiatives will be at least partially, if not fully, implemented by September 30, 2009.Additionally, we plan to test our updated controls and remediate our deficiencies by September 30, 2009. 18 PART II.OTHER INFORMATION. Item 1.Legal Proceedings. None. Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. None. Item 3.Defaults upon Senior Securities. None. Item 4.Submission of Matters to a Vote of Security Holders. None. Item 5.Other Information. None. Item 6.Exhibits. Reference is made to the Index to Exhibits following the signature page to this report for a list of all exhibits filed as part of this report. SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRC CRYSTAL RESEARCH CORPORATION Date: May 7, 2010 /s/ Kiril A. Pandelisev By: Kiril A. Pandelisev, Chief Executive Officer and Chief Financial Officer 19 EXHIBIT INDEX Exhibit Number Description and Incorporation by Reference 31* Rule13a-14(a)/15d-14(a) Certification by the Chief Executive Officer and Chief Financial Officer 32* Certification by the Chief Executive Officer and Chief Financial Officer pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 *Filed herewith. 20
